Citation Nr: 1401590	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  13-03 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including depression and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for back injury.  


ATTORNEY FOR THE BOARD

Adrian Jackson, Counsel



INTRODUCTION

The Appellant is a veteran who had active military service from May 1977 to May 1980 with the US Army and from November 1981 to January 1982 with the US Marine Corps.

This appeal to the Board of Veterans' Appeals (Board) is from February and June 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied service connection for PTSD, depression, tinnitus, back injury, and bilateral hearing loss.

The Veteran has been represented by AMVETS.  In June 2013 AMVETS withdrew representation.  The Board sent a letter to the Veteran in November 2013 advising him that AMVETS revoked their power of attorney and gave him an opportunity to choose another representative.  He was given 30 days to respond and advised that if he did not respond it would be assumed that he wanted to represent himself and the Board would resume review of the appeal.  The Veteran did not respond therefore the Board will review the case. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (a); 38 C.F.R. § 3.159(c), (d).  

The Veteran claims that he injured his back during service and he now has a chronic low back disability.  VA outpatient records dated in June and July 2011, show that the Veteran sought medical care for back pain.  The diagnostic assessment was chronic low back pain.  It appears that X-rays were scheduled in conjunction with this treatment.  However, the VA outpatient records do not contain any radiological report.  As it appears that there are additional VA clinical records including a lumbar spine X-ray report, further development is needed.

The Veteran also claims that he has acquired psychiatric disorders secondary to military service to include PTSD and depression.  The aforementioned June and July 2011 VA outpatient records show a positive screen for PTSD and a diagnosis of depression.  The Veteran has not reported a stressor nor is it shown that he served during a time of combat.  However, in light of the positive screen of PTSD (and current diagnosis of depression) the Veteran should be given a chance to detail his stressors and thereafter be examined by VA.  

Also in this regard, the Board notes that the RO has attempted to obtain his medical records from his second period of service.  In January 2012 the RO received his July 1981 enlistment examination from his second period of service, but there are no other medical records.  Furthermore, while it appears that the RO's December 2011 Personnel Information Exchange System (PIES) request included a request for personnel records, it is not clear if all of records were obtained.  There is only one administrative document in the file that pertains to his second period of service.  These records are important in adjudicating a PTSD claim.  Therefore there needs to be some verification in the file that all of his available records were obtained and/or all efforts to obtain these records should be outlined in a memorandum.  In a case, in which a claimant's service records are unavailable through no fault of his own, there is a heightened duty to assist a Veteran in developing facts pertaining to his claim.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The RO should take additional effort to obtain his service records for this period of service. 

The Veteran is also claiming service connection for bilateral hearing loss and tinnitus.  A review of his service treatment records (STRs) show that he had hearing loss as defined by VA on the November 1976 enlistment examination.  There was a 30 decibel loss in the left ear at 500 Hertz (Hz) as well as borderline hearing loss at 1000 Hz of 20 decibels.  There was also borderline hearing loss at the 500 and 1000 Hz frequencies in the right ear.  See Hensley v Brown, 5 Vet. App. 155 (1993) (any loss greater than 20 decibels constitutes hearing loss).  Because of these findings, VA examination and opinion are needed in regard to service connection for hearing loss and tinnitus.  Additionally, because the Veteran is competent even as a layman to report the onset of hearing loss and tinnitus, the examiner should specifically address the Veteran's report of any hearing loss or tinnitus in determining whether the current disabilities are related to his military service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate service department and/or records custodian, including the National Personnel Records Center (NPRC), and request copies of the Veteran's complete military personnel file from his second period of service.

2.  Also send the Veteran a letter asking that he clarify what specific event, disease or injury during his service has led to him developing PTSD.  He therefore needs to identify all relevant dates, locations, names of other persons involved, etc., relating to his claimed stressors. 

3.  Then prepare a summary of all claimed PTSD stressors.  If they require independent verification, the summary and all associated documents should be sent to the Joint Services Records Research Center (JSRRC), National Archives and Records Administration (NARA), and/or other record custodian to attempt to corroborate the claimed events.

4.  Also obtain all outstanding evaluation or treatment records.  To this end, give the Veteran an opportunity to identify any healthcare provider that has treated him for his claimed disabilities since 2011.  This especially includes, but is not limited to, any X-ray records that pertain to the back from the VA facility in Detroit, Michigan during the period around June or July 2011.  

If, after making as many requests as are necessary to obtain any pertinent records, it is determined the records sought do not exist or that further efforts to obtain them would be futile, prepare a Formal Finding on the Unavailability of Records Memorandum consistent with 38 C.F.R. § 3.159(e)(1), identifying: (i) the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) if warranted, a notice that the Veteran may be ultimately responsible for providing the evidence.

5.  Then schedule a VA compensation examination for an opinion concerning the likelihood (very likely, as likely as not, or unlikely) the Veteran has PTSD or other mental illness (e.g., clinical depression) as a result or consequence of his military service.  In making this critical determination, the examiner must consider the Veteran's statements regarding any claimed stressors in service, and to having experienced continuous symptoms during the many years since, even if PTSD or other mental illness was not until later diagnosed.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The examiner must discuss the underlying rationale of the opinion, if necessary, citing to specific evidence in the file to support conclusions.

It is imperative the examiner review the claims file, including a complete copy of this remand, for the pertinent medical and other history.

6.  The Veteran should also be afforded a VA audiology examination to determine whether the Veteran has bilateral hearing loss, and if so, the likelihood (very likely, as likely as not, or unlikely) the hearing loss and/or tinnitus were incurred in or aggravated (permanently worsened) by the Veteran's active military service.

In making this determination of causation, the examiner is requested to address the evidence of some impaired hearing loss on the enlistment examination.  As the Veteran is competent even as a layman to report the onset of hearing loss while in service, the examiner must specifically address his report of any manifestation during his service and continuance since, in determining whether his hearing loss was incurred in service.  

In providing answers to the above questions, the examiner is advised that he cannot rely on the fact that the Veteran's hearing was within "normal" limits for VA purposes, or non-ratable as per 38 C.F.R. §3.385, at the time of separation from service, as the basis for any opinion provided because doing so would render the opinion inadequate.  See Hensley and Dalton, supra.

A complete rationale for any opinion expressed must be provided.  

The claims folder should be made available to the examiner for review in conjunction with the examination, and the examiner should acknowledge such review in the examination report.

The Veteran is hereby advised that his failure to report for this scheduled VA examinations, without good cause, may have detrimental consequences on these pending claims.  38 C.F.R. § 3.655.

7.  Then readjudicate the claims in light of the additional evidence.  If the claims are not granted to the Veteran's satisfaction, send him a statement of the case (SSOC) and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claims.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


